Citation Nr: 1039003	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, including 
due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from February 1964 to 
June 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied service connection for prostate cancer, including due 
to exposure to asbestos.

The Veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in September 2007.  However, he 
subsequently canceled his hearing request.  


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed prostate cancer and his military service, 
including exposure to asbestos.  


CONCLUSION OF LAW

Prostate cancer, including due to asbestos exposure, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a February 2005 letter, prior to the rating on appeal, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claim.  In a March 2006 
letter, after the rating decision on appeal, he was advised of 
how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal in the 
November 2006 Statement of the Case.  Thus, the Board concludes 
that there is no prejudice to the Veteran due to any defect in 
the timing of the notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or a supplemental statement of the case 
is sufficient to cure a timing defect).  Accordingly, the Board 
finds that the duty to notify provisions have been satisfactorily 
met, and the Veteran has not pointed out any specific deficiency 
to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
and the Veteran's statements.  

The Board observes that the Veteran was not afforded a VA 
examination in conjunction with his claim.  However, the Veteran 
has not presented any medical evidence showing that his prostate 
cancer was manifest within one year of his discharge from service 
or is otherwise related to his military service, including 
exposure to asbestos.  Hence, the Board finds under such 
circumstances, VA is not obligated to provide a VA examination 
for the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service (or VA treatment); and the record 
does not contain sufficient information to make a decision on the 
claim).  Consequently, the Board finds that VA's  duty to assist 
has also been met in this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as prostate cancer, if 
manifest to a degree of 10 percent or more within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to disabilities a veteran attributes to exposure to 
Agent Orange, the law provides that for veterans who served in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be presumed 
for certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such period is 
prescribed.  The specified diseases are: chloracne, Hodgkin's 
disease, non- Hodgkin's lymphoma, porphyria cutanea tarda, soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), chronic lymphocytic leukemia, multiple 
myeloma, prostate cancer, acute and subacute peripheral 
neuropathy, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Common materials that may contain asbestos include steam pipes 
for heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV.ii.2.C.9.a (December 13, 
2005).  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  M21-
1MR, Part IV.ii.2.C.9.f.  During WWII, several million people 
employed in U.S. shipyards and U.S. Navy Veterans were exposed to 
asbestos fibers since they were used extensively in military ship 
construction.  M21-1MR, Part IV.ii.2.C.9.g.  

Diseases associated with exposure to asbestos are fibrosis, the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis; tumors; pleural effusions and fibrosis; 
pleural plaques; mesotheliomas of pleura and peritoneum and 
cancers of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system, except the prostate.  M21-1MR, 
Part IV.ii.2.C.9.b.  

Specific effects of exposure to asbestos include:  Lung cancer 
that originates in the lung parenchyma rather than the bronchi, 
and eventually develops in about 50 percent of persons with 
asbestosis; gastrointestinal cancer that develops in 10 percent 
of persons with asbestosis; urogenital cancer that develops in 10 
percent of persons with asbestosis; and mesothelioma that 
develops in 10 percent of persons with asbestosis.  Current 
smokers who have been exposed to asbestos exposure face an 
increased risk of developing bronchial cancer; mesotheliomas are 
not associated with cigarette smoking.  M21-1MR, Part 
IV.ii.2.C.9.c.  

The latent period for development of disease due to exposure to 
asbestos ranges from 10 to 45 or more years between first 
exposure and development of disease.  M21-1MR, Part 
IV.ii.2.C.9.d.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos. Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. Prec. 
Op. No. 04-00.  

The private medical records confirm that the Veteran was 
diagnosed with prostate cancer in 2005, more than 30 years after 
his discharge from service.  Moreover, although he served during 
the Vietnam era, the Veteran has not alleged, and his service 
records do not demonstrate that he served in the Republic of 
Vietnam.  Hence, service connection for prostate cancer on a 
presumptive basis as either a chronic disease or a disease 
associated with herbicide exposure is not warranted.  

The Veteran asserts that his prostate cancer is due to exposure 
to asbestos.  His service records confirm that he served aboard 
the USS Algol.  His military specialties included gunnery and 
boat group, training officer, war gaming officer, welfare and 
recreation council, assistant to supply officer, executive 
officer, engineering department head, military department head, 
and amphibious planning.  In light of his ship service, the Board 
concedes that the Veteran was exposed to asbestos, although he 
did not specifically work with asbestos, for example, as a ship 
or pipe fitter, etc.  

While cancers of the urogenital system have been recognized by VA 
as being associated with exposure to asbestos, prostate cancer is 
specifically excluded.  Nevertheless, medical nexus evidence is 
required.  See VA O.G.C. Prec. Op. No. 04-00.  However, there is 
no medical opinion linking the Veteran's currently diagnosed 
prostate cancer to his military service, including asbestos 
exposure.  Hence, service connection is not warranted for the 
disease on a direct basis.  

To the extent that the Veteran asserts that his prostate cancer 
is related to his military service, including exposure asbestos, 
he is not shown to have any medical expertise.  Hence, his 
statements are insufficient upon which to base a grant of service 
connection.  See Espiritu, supra.  Moreover, the Board again 
notes that, although the Veteran was not afforded a VA 
examination to specifically ascertain whether his prostate cancer 
is due to his active military service, the Board finds that such 
examination is not necessary.  In the absence of any treatment in 
service for prostate cancer, any opinion rendered on the matter 
would be speculative in nature.  Hence, there is no reasonable 
possibility that the findings from such examination would aid in 
substantiating the claim.  See McLendon, supra.

The Board observes that in support of the Veteran's claim, his 
representative has cited to two studies that presumably have 
implicated asbestos exposure to the development of prostate 
cancer.  The Board notes that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence may include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports and analyses).  However, 
the studies referred to by the Veteran's representative are of a 
general nature and do not contain any information or analysis 
specific to the Veteran's case.  As such, these studies have no 
probative value.  The Court has held on several occasions that 
medical evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See generally Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

For these reasons, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for prostate cancer, including due to asbestos 
exposure, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


